DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities: in line 12 “the at flap fastener” should read --the at least one flap fastener--.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities: in line 13 “the at flap fastener” should read --the at least one flap fastener--.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities: in line 14 “basin,” should read --basin.--.  Appropriate correction is required.
Claim 9 is objected to because of the following informalities: in line 13 “the at flap fastener” should read --the at least one flap fastener--.  Appropriate correction is required.
Claim 9 is objected to because of the following informalities: in line 14 “the at flap fastener” should read --the at least one flap fastener--.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matthews et al. (US patent 8,777,042) (hereinafter Matthews) in view of Hui et al. (US patent 4,932,556) (hereinafter Hui).
Regarding claim 1, Matthews discloses a customizable cooler liner comprising: a liner basin (20a, 20b, 22a, 22b, 26); a plurality of flaps (28a, 28b, 30a, 30b); at least one flap fastener (42); the plurality of flaps being radially mounted around a rim of the liner basin (Fig. 1); the plurality of flaps forming a semicontinuous flange around the rim of the liner basin (Fig. 1); the at least one flap fastener being affixed to the semicontinuous flange; and the at least one flap fastener being positioned opposite to an interior compartment of the liner basin (Fig. 9 & Col 4: 64-Col. 5: 15).  
Matthews does not disclose a plurality of perforated seams; each of the plurality of perforated seams being connected in between an arbitrary flap and an adjacent flap, wherein the 
Hui teaches a liner comprising a plurality of perforated seams (34, 36); each of the plurality of perforated seams being connected in between an arbitrary flap and an adjacent flap (Fig. 2-4), wherein the arbitrary flap and the adjacent flap are from the plurality of flaps; and the plurality of flaps and the plurality of perforated seams forming a semicontinuous flange around the rim of the liner basin (Fig. 5).  As such, it would have been obvious to one of ordinary skill in the art at the time of the filing to modify Matthews wherein the liner comprises a plurality of perforated seams; each of the plurality of perforated seams being connected in between an arbitrary flap and an adjacent flap, wherein the arbitrary flap and the adjacent flap are from the plurality of flaps; and the plurality of flaps and the plurality of perforated seams forming a semicontinuous flange around the rim of the liner basin in view of Hui’s teaching, because this arrangement would have enabled the flaps to separated.     
Regarding claim 2, Matthews, as modified, teaches a liner comprising: the liner basin comprising a lateral sidewall (20a, 20b, 22a, 22b) and a base panel (26); the lateral sidewall being perimetrically connected around the base panel (Fig. 1); and the base panel being positioned opposite to the rim across the lateral sidewall (Fig. 1).
Regarding claim 3, Matthews, as modified, teaches a liner comprising: the flap fastener comprising a plurality of adhesive strips; and each of the plurality of adhesive strips being superimposed onto a corresponding flap from the plurality of flaps (Col. 4: 64-Col. 5: 15).
Regarding claim 4, Matthews, as modified, teaches a liner comprising: the flap fastener further comprising a plurality of strip liners; and each of the plurality of strip liners being 
Regarding claim 5, Matthews, as modified, teaches the liner as claimed.  Matthews, as modified, does not teach a liner wherein the liner basin being constructed from a water-impermeable material.  It would have been obvious to one having ordinary skill in the art at the time of the filing wherein the liner basin being constructed from a water-impermeable material, since it has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. 
Regarding claim 6, Matthews, as modified, teaches the liner as claimed.  Matthews, as modified, does not teach a liner wherein the liner basin being constructed from a heat resistant material.  It would have been obvious to one having ordinary skill in the art at the time of the filing wherein the liner basin being constructed from a heat resistant material, since it has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. 
Regarding claim 7, Matthews, as modified, teaches the liner as claimed.  Matthews, as modified, does not teach a liner wherein the liner basin being constructed from a flexible material.  It would have been obvious to one having ordinary skill in the art at the time of the filing wherein the liner basin being constructed from a flexible material, since it has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. 
Regarding claim 8, Matthews, as modified, teaches a liner wherein the flap fastener being an adhesive strip (Col 4: 64-Col. 5: 15).
Regarding claim 9, Matthews discloses a customizable cooler liner comprising: a liner  basin (20a, 20b, 22a, 22b, 26); a plurality of flaps (28a, 28b, 30a, 30b); at least one flap fastener (42); the plurality of flaps being radially mounted around a rim of the liner basin (Fig. 1); the flap fastener comprising a plurality of adhesive strips (Col. 4: 64-Col. 5: 15); the plurality of flaps forming a semicontinuous flange around the rim of the liner basin (Fig. 1); the at least one flap fastener being affixed to the semicontinuous flange; and the at least one flap fastener being positioned opposite to an interior compartment of the liner basin (Fig. 9 & Col 4: 64-Col. 5: 15); and each of the plurality of adhesive strips being superimposed onto a corresponding flap from the plurality of flaps (Col. 4: 64-Col. 5: 15).  
Matthews does not disclose a plurality of perforated seams; each of the plurality of perforated seams being connected in between an arbitrary flap and an adjacent flap, wherein the arbitrary flap and the adjacent flap are from the plurality of flaps; and the plurality of flaps and the plurality of perforated seams forming a semicontinuous flange around the rim of the liner basin.  
Hui teaches a liner comprising a plurality of perforated seams (34, 36); each of the plurality of perforated seams being connected in between an arbitrary flap and an adjacent flap (Fig. 2-4), wherein the arbitrary flap and the adjacent flap are from the plurality of flaps; and the plurality of flaps and the plurality of perforated seams forming a semicontinuous flange around the rim of the liner basin (Fig. 5).  As such, it would have been obvious to one of ordinary skill in the art at the time of the filing to modify Matthews wherein the liner comprises a plurality of 
Regarding claim 10, Matthews, as modified, teaches a liner comprising: the liner basin comprising a lateral sidewall (20a, 20b, 22a, 22b) and a base panel (26); the lateral sidewall being perimetrically connected around the base panel (Fig. 1); and the base panel being positioned opposite to the rim across the lateral sidewall (Fig. 1).
Regarding claim 11, Matthews, as modified, teaches a liner comprising: the flap fastener further comprising a plurality of strip liners; and each of the plurality of adhesive strips being superimposed onto a corresponding flap from the plurality of flaps (Col. 4: 64-Col. 5: 15).
Regarding claim 12, Matthews, as modified, teaches the liner as claimed.  Matthews, as modified, does not teach a liner wherein the liner basin being constructed from a water-impermeable material.  It would have been obvious to one having ordinary skill in the art at the time of the filing wherein the liner basin being constructed from a water-impermeable material, since it has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. 
Regarding claim 13, Matthews, as modified, teaches the liner as claimed.  Matthews, as modified, does not teach a liner wherein the liner basin being constructed from a heat resistant material.  It would have been obvious to one having ordinary skill in the art at the time of the filing wherein the liner basin being constructed from a heat resistant material, since it has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. 
Regarding claim 14, Matthews, as modified, teaches the liner as claimed.  Matthews, as modified, does not teach a liner wherein the liner basin being constructed from a flexible material.  It would have been obvious to one having ordinary skill in the art at the time of the filing wherein the liner basin being constructed from a flexible material, since it has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. 
Regarding claim 15, Matthews, as modified, teaches a liner wherein the flap fastener being an adhesive strip (Col 4: 64-Col. 5: 15).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because it gives a general state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J ROHRHOFF whose telephone number is (571)270-7624.  The examiner can normally be reached on M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dan Troy can be reached on 571-270-3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL J ROHRHOFF/Primary Examiner, Art Unit 3637